Per Ouriam:.
Habeas corpus proceedings were brought by the petitioner, Hammer, before the Honorable Michael Kir-WAN, circuit judge of the Fourth circuit, and upon hearing thereof the petitioner was remanded to the county jail. Thereupon the petitioner applied to this court for a writ of certiorari to review the action of the circuit judge. The application must be denied. A common-law writ of certiorari will not issue where there is an adequate remedy by appeal or otherwisa State ex rel. C. & N. W. R. Co. v. Oshkosh, A. & B. W. R. Co. 100 Wis. 538. In the present case, while there is no remedy by appeal or writ of error from the order of the circuit judge at chambers (State v. Brownell, 80 Wis. 563), there is another complete remedy. The petitioner can by proper proceedings have the order of the judge at chambers reviewed by the circuit court, and, if the ruling of the court is adverse to him, can bring the matter before this court by writ of error. Stats. 1898, sec. 3043. This is doubtless the proper procedure. This remedy being open to the petitioner, no writ of certiorari will be issued.